May 24, 2013 U.S. Securities and Exchange Commission treet, N.E. Mail Stop 4631 Washington, D.C. 20549 Attention: Mr. Terence O’Brien,Accounting Branch Chief Division of Corporation Finance CC:Ms. Asia Timmons-Pierce Division of Corporation Finance Mr. Al Pavot, Staff Accountant Division of Corporation Finance RE:CompX International Inc. Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 6, 2013 Schedule 14A filed April 29, 2013 File No. 1-13905 Dear Mr. O’Brien Reference is made to the Staff’s letter dated May 14, 2013, (the “Comment Letter”), which sets forth comments of the Staff regarding the Annual Report on Form 10-K for the year ended December 31, 2012 and Schedule 14A (“Proxy Statement”) of CompX International Inc. (“CompX”).CompX has responded to the Comment Letter as follows.The responses are numbered to correspond to the numbers of the Comment Letter. CompX International Inc. Definitive Proxy Statement filed April 20, 2013 Annual Incentive Bonuses, page 17 1. The Compensation Discussion and Analysis should be sufficiently precise to identify material differences in compensation policies with respect to individually named executive officers.Please refer to Section II.B.1 of Commission Release No. 33-8732A.We note disparities in Mr. Bowers' compensation as compared to that of other named executive officers.For example, the discretionary incentive bonus as a percentage of base salary for Mr. Bowers was 108% in 2011 and 176% for 2012 while the bonus as a percentage of base salary for the other officers only increased moderately from their 2011 percentages.In future periods, if policies or decisions relating to a named executive officer are materially different from the other officers, please be sure to discuss this on an individualized basis. Please also show us what your disclosure would have looked like regarding Mr. Bowers’ compensation for 2012 in response to this comment. Page 1 As disclosed in the Proxy Statement, CompX pays discretionary incentive bonuses in cash to each of our executive officers to motivate him to achieve higher levels of performance in attaining our corporate goals and reward him for such performance.The amount of such incentive bonuses are impacted by many factors, including a discretionary evaluation of the officer’sresponsibility, performance, attitude and potential, the officer’s base salary and prior year incentive bonuses and our financial performance. No specific overall performance measures are utilized and there is no specific measure of, or formula based upon, our financial performance that we utilize in determining an officer’s bonus.Additionally, we do not use any specific weighting of these factors in determining bonuses With respect to Mr. Bowers’ bonus for 2012, one factor that had a significant impact on the amount of his bonus was his direction and leadership in successfully completing the sale of our Furniture Components division by the end of 2012.While such factor was disclosed in the Proxy Statement, the significance of this factor, particularly as it relates to Mr. Bowers and the amount of his bonus, might not have been clear.In our future filings with the Commission, if any factor relating to the amount of any named executive officer’s bonus is materially different from other officers, we will disclose such factor on an individualized basis.For the information of the Staff, set forth below is the Annual Incentive Bonuses section of the Compensation Discussion and Analysis section of the Proxy Statement, marked to show how such section would have looked like regarding Mr. Bowers’ bonus for 2012 in response to this comment (additions are underlined; deletions are struck through). Annual Incentive Bonuses.We pay discretionary incentive bonuses annually in cash to each of our employed named executive officers to motivate him to achieve higher levels of performance in attaining our corporate goals and reward him for such performance.We determine the amount of any such incentive bonuses we pay our named executive officers employed by us on a year-end discretionary evaluation of each such officer’s responsibility, performance, attitude and potential.The amount of the incentive bonus is also influenced by the amount of the named executive officer’s base salary and prior year incentive bonus, as well as our financial performance.We based our award of incentive bonuses for each year primarily upon the chairman of the board’s recommendation regarding the chief executive officer, the chief executive officer’s recommendations regarding the other named executive officers employed by us and the determinations of our management development and compensation committee, which may take such action, including modifications to the recommendations, as it deems appropriate.No specific overall performance measures were utilized and there is no specific measure of, or formula based upon, our financial performance that was utilized in determining an employed named executive officer’s bonus, although we did consider our financial performance as one factor in determining such bonus.Additionally, there is no specific weighting of factors considered in the determination of incentive bonuses paid to these executive officers. Page 2 We approved discretionary incentive bonuses for our employed named executive officers in the last three years as a percentage of the officer’s base salary as follows. Discretionary Incentive Bonuses as a Percentage of Base Salary Named Executive Officer 2010 (1) 2011 (1) 2012 (1) David A. Bowers % % % Scott C. James 80
